DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 6-7 and 9-10 have been amended via a preliminary amendment.  No claims have been added or cancelled.  Claims 1-10 are currently pending and are presented for examination on the merits.
Priority
National Stage Application
This application is a national stage application of international application no. PCT/IB2018/054505 filed on June 19, 2018 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 
Receipt is acknowledged of papers submitted December 20, 2019 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on June 20, 2017. It is noted, however, that applicant has not filed a certified copy of the GB 1709871.6 application as required by 37 CFR 1.55.  As of the filing date only the certified copy of the GB 1709868.2 application is present in the file wrapper.  However it is also noted that the priority document GB 1709871.6 is present in the file wrapper for the international application PCT/IB2018/054505, filed on June 19, 2018.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art in the form of a patent publication that Examiner was able to find during the Examiner’s search was Malkhi et al. (U.S. Patent 2018/0308091, hereinafter referred to as Malkhi).  Malkhi discloses a technique for building agreement among a plurality of servers who receive a transaction from clients (Abstract).  Malkhi discloses the detection of byzantine players who are not participating in generating consensus (0046).  The master service monitors sequencing of a messaging protocol and detects those players that prevent progress.  If Quality-of-Service (QOS) becomes reduced those players that are not contributing to the protocol will have their ratio of transactions reduced (0049).  If necessary those players may be evicted (0051).  Malkhi 
The closest non patent literature that Examiner was able to find cited in the international examination for PCT/IB2018/054505.  Goldfeder et al. (“Securing Bitcoin wallets via threshold signatures”, June 3, 2014, 11 pages) describes secret sharing and threshold cryptography in order to perform a cryptographic computation as part of producing a group signature in which none of the players actually learns the value of the private key.   In that examination Dikshit et al. (“Efficient Weight Threshold ECDSA for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES D NIGH/Senior Examiner, Art Unit 3685